 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of Herman Butler on January 6, 1954, by discharging him,the Trial Examiner will recommend that the Respondent offer to Herman Butlerimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason of said discrimination by pay-ment to him of a sum of money equal to that which he would have earned as wagesfrom the date of the discrimination against him to the date of the offer of reinstate-ment less his net earnings during such period, in accordance with a formula set forthin F. W.Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the inter-dependent guarantees of Section 7 of the Act, thereby minimizing industrial strife,which burdens and obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO) is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discharging Herman Butler on January 6, 1954, thus discriminating in re-gard to hire and tenure of employment of said Herman Butler thereby discouragingmembership in International Union, United Automobile, Aircraft & AgiiculturalImplement Workers of America (UAW-CIO), the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8 (a) (3) and(1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting coni-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent committed no unfair labor practice by discharging Frank Kerron January 6, 1954.[Recommendations omitted from publication.]BROADCASTERS OF BURBANK, INC. D/B/ARADIO STATION KBLAandLOCAL 45,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, PETITIONER.Case No. 21-RC-2999.January 26,1955Decision and Order Denying Motion to Set Asideand Nullify CertificationOn April 20, 1953, pursuant to a consent mail ballot election con-ducted by the Board, the Petitioner was certified as bargaining repre-111 NLRB No. 51. BUSINESS MACHINE & OFFICE APPLIANCE MECHANICS, ETC.317sentative for the Employer's combination engineer announcers andradio technicians.On June 30, 1954, the Employer filed with the.Board a motion to set aside and nullify a certification of the Peti-tioner.In support of its motion, the Employer contended that thePetitioner perpetrated a fraud upon the Board by coercing the em-ployees in the voting unit to cast their ballots for the Petitioner andby forcing these employees to appear with their mail ballots at thePetitioner's office and to vote their ballots in the presence of Peti-tioner's officials.On July 28, 1954, the Board issued a notice to show cause in whichit directed the Regional Director for the Twenty-first Region to in-vestigate and report upon the circumstances and conduct of the elec-tion previously held.Thereafter, on October 4, 1954, the RegionalDirector issued his report on motion to set aside and nullify certifi-cation in which he recommended that, on the basis of his investigation,the Employer's motion should be denied.The Employer has filedexceptions to the Regional Director's report.The Board has duly considered the Employer's motion, the Re-gional Director's report, and the Employer's exceptions thereto, andconcludes that the facts disclosed by the Regional Director's investi-gation are insufficient to support the Employer's contention that thePetitioner practiced fraud upon the Board during the conduct of theconsent election, and further concludes that the Employer's allega-tions of coercive conduct on the part of the Union which allegedlyaffected the results of the election were not timely filed with the Boardas required under Section 102.61 of the Board's Rules and Regula-tions.Accordingly, the Employer's motion to set aside and nullifycertification is denied. In denying the motion, the Board's action isnot to be construed as constituting a recertification of the Petitioner.[The Board denied the motion.]BUSINESSMACHINE & OFFICE APPLIANCE MECHANICSCONFERENCEBOARD, LOCAL459,INTERNATIONAL UNION OF ELECTRICAL, RADIO& MACHINE WORKERS,CIOandROYAL TYPEWRITER COMPANY, INC.Case No. 2-CC-096.January 27, 1955Decision and OrderOn July 26, 1954, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices inviolation of Section 8 (b) (4) (A) of the National Labor Relations111 NLRB No. 57.